Title: To James Madison from William Eustis, 4 July 1804 (Abstract)
From: Eustis, William
To: Madison, James


4 July 1804, Boston. “Having information that a Secretary to the Spanish Legation is about to be appointed I take the liberty of recommending Colo. Thomas Halsey Junr. of Providence as a gentleman whose education acquirements connections and general respectability appear to me to render him peculiarly qualified to discharge the duties of that office.
“This gentleman having been resident in Europe for some years past, I have not untill lately had the pleasure of a personal knowlege of him: but the concurrent testimony of many of our respectable friends confirms my own opinion that he will fill the appointment with reputation to himself and advantage to the country.”
